Citation Nr: 1002651	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  04-24 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty for training from June 1967 
to October 1967 and on active duty from June 1991 to July 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Jurisdiction over the case was subsequently 
transferred to the RO in Huntington, West Virginia.

In March 2007, the Veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the proceeding is of record.  When this case 
was before the Board in May 2007 and again in March 2009, it 
was decided in part and remanded in part.  The case has since 
been returned to the Board for further appellate action.


FINDING OF FACT

The Veteran has level I hearing impairment in the left ear 
and level I hearing impairment in his right ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after,"  VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA, to include notice with respect to the effective-
date element of the claim, by letter mailed in March 2009, 
prior to the initial adjudication of the claim for a 
compensable rating for bilateral hearing loss disability.  

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA and private medical records have been obtained.  
Neither the Veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.  Therefore, the 
Board is also satisfied that the originated agency has 
complied with VA's duty to assist the Veteran in the 
development of his claim.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  See 
Lendenman v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity 
levels based on average puretone thresholds and speech 
discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometric test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85 (a).

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85 (b).

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the puretone threshold average. 
Table VIa will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of § 
4.86.  38 C.F.R. § 4.85 (c).

"Puretone threshold average," as used in Tables VI and VIa, 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all 
cases (including those in § 4.86) to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VIa. 38 C.F.R. § 4.85 (d).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85 (e).

Provisions for evaluating exceptional patterns of hearing 
impairment are as follows:

(a) When the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman Numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.

(b) When the pure tone thresholds are 30 decibels or less at 
1,000 hertz, and 70 decibels or more at 2,000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the higher Roman numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86.

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's service-connected bilateral hearing loss.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.

The Veteran was granted service connection for hearing loss 
in the right ear in a February 2004 rating decision, and was 
assigned a noncompensable disability rating effective from 
January 2003, the date the Veteran filed his claim.  Service 
connection for left ear hearing loss was denied in that 
rating decision.  The Veteran's appeal ensued.  The Board 
decision of March 2009 awarded service connection for left 
ear hearing loss disability.  At that time, the Board 
remanded the matter of entitlement to a compensable rating 
for bilateral hearing loss for further action by the 
originating agency.  The originating agency effectuated the 
award of service connection for left hearing loss, effective 
from January 2003.  The originating agency assigned a 
noncompensable rating for the bilateral disability.

The Veteran claims that his testing and records clearly show 
substantial hearing loss related to service.  He further 
alleges that a noncompensable rating does not provide for the 
personal effects his hearing loss has had on him or his life.

The Veteran was afforded a VA audiology exams in December 
2003, April 2008 and October 2009.  During the December 2003 
examination, the Veteran's chief complaints were tinnitus and 
hearing loss.  On this examination, puretone thresholds in 
decibels (db) for the four frequencies used for VA evaluation 
were as follows:

Hertz (Hz) 1000 2000 3000 4000 Average
Right 25 25 40 45 33.75 
Left 20 20 20 25 21.25

The Veteran's speech discrimination scores were 92 percent in 
the right and left ears.  Applying the puretone threshold 
averages and speech discrimination scores results in a 
designation of level I for the right ear and level I in the 
left ear.  See 38 C.F.R § 4.85, Table VI.  Application of the 
levels of hearing impairment in each ear to Table VII at 38 
C.F.R. § 4.85 produces a noncompensable disability rating.

The Veteran was afforded an additional VA audiology exam in 
April 2008.  The Veteran's chief complaints were tinnitus and 
hearing loss, with distracting tinnitus in crowds.  On this 
examination, puretone thresholds in decibels (db) for the 
four frequencies used for VA evaluation were as follows:

Hertz (Hz) 1000 2000 3000 4000 Average
Right 15 15 40 45 28.75 
Left 10 10 10 15 11.25

The Veteran's speech discrimination scores were 92 percent in 
the right and left ears.  Applying the puretone threshold 
averages and speech discrimination scores results in a 
designation of level I for the right ear and level I in the 
left ear.  See 38 C.F.R § 4.85, Table VI.  Application of the 
levels of hearing impairment in each ear to Table VII at 38 
C.F.R. § 4.85 again produces a noncompensable disability 
rating.

The Veteran was afforded an additional VA audiology exam in 
October 2009.  The Veteran's chief complaints were tinnitus 
and hearing loss.  He reported he was employed full time as a 
fireman, a job he had held for 5 to 10 years.  He had missed 
no work related to hearing loss over the past year.  On this 
examination, puretone thresholds in decibels (db) for the 
four frequencies used for VA evaluation were as follows:

Hertz (Hz) 1000 2000 3000 4000 Average
Right 10 10 45 50 28.75 
Left 10 10 10 15 11.25

The Veteran's speech discrimination scores were 92 percent in 
the right and 96 percent in the left ear.  Applying the 
puretone threshold averages and speech discrimination scores 
results in a designation of level I for the right ear and 
level I in the left ear.  See 38 C.F.R § 4.85, Table VI.  
Application of the levels of hearing impairment in each ear 
to Table VII at 38 C.F.R. § 4.85 again produces a 
noncompensable disability rating.

The Court has held that, "in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report." Martinak v. Nicholson, 21 Vet. App. 447, 
455 (2007).  The October 2009 examiner stated that there were 
no significant effects on the Veteran's occupational 
functioning and no effect on the Veteran's usual daily 
activities.

The Veteran testified at the March 2007 Board hearing that he 
has the most difficulty hearing in crowds and that he has to 
get close to people to hear what they are saying.  He noted 
that in his work as a fireman people frequently have to yell 
or use the radio to get his attention.  

The Board has considered the Veteran's contentions and candid 
testimony that he experiences hearing loss that affects his 
daily life.  However, the Board is bound by the provisions of 
the rating schedule and VA regulations in assigning a 
disability rating.  The rating schedule for hearing loss is 
quite specific in the type of testing that must be conducted 
and the ranges of test results that correspond with a 
particular rating.  The testing that was conducted in 
accordance with VA regulations establishes the Veteran's 
bilateral hearing loss is not to the degree necessary for a 
compensable rating.

The Board has also considered the provisions of 38 C.F.R. § 
4.86 governing exceptional patterns of hearing impairment; 
however, they do not apply in the veteran's case.  
Specifically, each of the pure tone thresholds at the four 
specified frequencies is not 55 dB or more.  In addition, the 
puretone threshold is not 70 decibels or more at 2,000 hertz

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a compensable rating.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

In conclusion, a preponderance of the evidence is against the 
claim of entitlement to a compensable disability rating.  In 
so concluding, the Board acknowledges the obvious sincerity 
of the Veteran in pursuing a higher rating.  The Board, 
however, is obligated to decide cases based on the evidence 
before it rather than on such factors.  Based on the evidence 
of record, a higher rating is not in order.

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2009).  The Court has held that the threshold 
factor for extra-schedular consideration is a finding on part 
of the RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disability and 
that the level of hearing impairment is that specifically 
contemplated by the schedular criteria.  In addition, the 
October 2009 examiner stated that the Veteran's hearing loss 
had no significant effect on his occupational functioning.  
While the Veteran has described some effects of his hearing 
loss on his occupational functioning and daily activities and 
the Board does not doubt that there are some detrimental 
effects from his hearing loss, there is no indication that 
the average industrial impairment from the disability would 
be to a compensable degree.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.


ORDER

Entitlement to a compensable disability rating for bilateral 
hearing loss disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


